Citation Nr: 1718256	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-17 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for in excess of 50 percent for service-connected generalized anxiety disorder.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from June 1957 to June 1959, and from October 1961 to August 1962.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts, which continued a 50 percent rating for the Veteran's service-connected generalized anxiety disorder.  During the course of the appeal, jurisdiction over this case was transferred to the Regional Office in St. Petersburgh, Florida (RO).

The TDIU issue is part and parcel of the perfected appeal as to the initial rating assigned for psychiatric disability.  Thus, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran and his wife testified at a video hearing in March 2015 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased rating for generalized anxiety disorder and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a December 2016 Travel Board hearing, the Veteran, through his representative, noted that his last VA examination for his psychiatric disorder was in December 2008, with an August 2012 mental disorders disability benefits questionnaire (DBQ) submitted thereafter.  The Veteran's representative contended that the August 2012 DBQ was not adequate since she private physician did not address the Veteran's occupational and social impairment.  The Veteran also indicated that his psychiatric condition has worsened since the April 2010 statement of the case was issued.  Accordingly, an additional VA examination is required in order to determine the current severity of the Veteran's service-connected generalized anxiety disorder.

As a determination on the Veteran's claim for an increased rating for generalized anxiety disorder could substantially affect the TDIU claim on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, the Board finds that the evidence of record does not do not clearly address whether the combination of the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. The Veteran should be afforded an updated VA psychiatric examination to address the current severity of service-connected generalized anxiety disorder.  All indicated studies or testing should be conducted.  The VA examiner should specifically address the effect of the Veteran's service-connected generalized anxiety on his social and occupational functioning in the examination report.

2.  The AOJ should obtain a medical opinion to determine the current effect of the Veteran's service-connected disabilities (generalized anxiety disorder, duodenal ulcer, residuals of nasal fracture) on his employability.  An additional examination is not required; however, if the examiner finds that an examination is necessary to provide an opinion, one should be afforded to the Veteran.  The record must be made available to the examiner(s).

Based on review of the record, the examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations related to her service-connected disabilities, to include the impact of the Veteran's prescribed treatment and medications.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard his age or any impairment caused by nonservice-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




